BLD-391                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-4562
                                      ___________

                                     NINA SHAHIN,
                                               Appellant

                                            v.

                      SECRETARY OF STATE OF DELAWARE
                      ____________________________________

                     On Appeal from the United States District Court
                              for the District of Delaware
                             (D.C. Civil No. 12-cv-01080)
                      District Judge: Honorable Sue L. Robinson
                      ____________________________________

                    Submitted on a Motion for Summary Action
                 Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  August 15, 2013
       Before: HARDIMAN, GREENAWAY, JR. and SCIRICA, Circuit Judges

                           (Opinion filed: September 4, 2013)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Nina Shahin appeals from orders 1 of the United States District Court for the

District of Delaware, which denied her application to proceed in forma pauperis (“IFP”),


1
 Shahin mentions only the latter order in her notice of appeal, but we liberally construe
her notice to include the earlier order.
and her motion for reargument. Because we agree that no substantial question is raised

by the appeal, we will grant the Appellee’s motion for summary affirmance.

       The sole issue in this appeal is whether the District Court abused its discretion in

denying Shahin’s application to proceed IFP. See United States v. Holiday, 436 F.2d

1079, 1079-80 (3d Cir. 1971) (granting of application to proceed IFP is committed to

sound discretion of district court). In determining whether a litigant is eligible for IFP

status, the Court should consider the financial position of the party. A party need not be

destitute to warrant such status, Adkins v. E.I. Dupont Nemours Co., 335 U.S. 331, 339

(1948), but the status is a privilege rather than a right, White v. Colo., 157 F.3d 1226,

1233 (10th Cir. 1998). Shahin argues that the District Court abused its discretion by

requiring her to disclose her spouse’s assets (or otherwise considering what those assets

might be), and by considering assets held in trust. We disagree.

       The Court required Shahin to fill out a form disclosing her income, expenses, and

assets, as well as those of her spouse. Shahin indicated that she has a monthly income of

$95 from self-employment, and that her home and vehicle are held in a “grantor’s trust

and kids are the owners.” Shahin did not disclose any of her husband’s income or assets,

but included a notarized statement signed by her husband, indicating that he is unwilling

to disclose his finances and that he does not support his wife’s “personal lawsuits . . . in

any way, shape or form.” The statement indicated, however, that he provides Shahin

“with food, clothing, shelter, paying her medical and travel expenses and even her

business losses.”
                                              2
       Shahin has argued that the value of her car and the house in which she resides

should not be considered because they are held in trust. However, she produced the trust

agreement in the District Court, and it is a revocable trust. She and her husband are the

grantors, and the trust agreement provides that “the trustees may pay income of the trust

estate and such portion of the principal as the grantors from time [sic] may direct to the

grantors, or otherwise as they direct during their lives.” Although the couple’s children

are co-trustees and may have to agree to any such distribution, because the trust is

revocable, it is not unreasonable to consider the trust property in determining whether

Shahin is eligible to proceed IFP. Cf. Kelley v. Comm’r of Soc. Sec., 566 F.3d 347, 350

(3d Cir. 2009) (Social Security Act treats corpus of revocable trust as resource available

to individual). Further, even without considering the trust property, Shahin indicates that

she has a monthly income of $95 from self-employment. Because her husband provides

her “with food, clothing, shelter, paying her medical and travel expenses and even her

business losses,” requiring Shahin to pay her own litigation expenses, although requiring

her to save for several months, would not deprive her of the “necessities of life.” Adkins,

335 U.S. at 339.

       For the foregoing reasons, we conclude that the District Court did not abuse its

discretion in denying Shahin the privilege of proceeding IFP; thus, we will affirm the

decisions of the District Court.




                                             3